                                                                             FILED
                                                                               OCT 11 2018
                                                                          Cle~. l/ S Oitfrict ,.,,......
                  IN THE UNITED STATES DISTRICT COURT                       District. Of MontanaVUUJT
                                                                                  Missoula
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  In the Matter of the Search of:
                                                    MJ 18-59-M-JCL

  1700 Poplar Street, Apartment B,
  Helena, Montana 59601                              ORDER


      The warrant in the above-entitled matter having been executed and returned

- together with a copy of the certified inventory of the property seized - to the

undersigned, the Clerk of Court is directed to file the same.

      IT IS SO ORDERED.

             DATED this 11th day of October,




                                               Je miah C. Lynch
                                                 nited States Magistrate Judge




                                           1
